                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE

FEENIX PAYMENT SYSTEMS, LLC, et : CIVIL ACTION
al.                             :
                                :
              v.                : NO. 20-1519-MAK
                                :
STEEL CAPITAL MANAGEMENT,       :
LLC, et al.                     :


                                            ORDER
       AND NOW, this 28th day of May 2021, upon considering Defendants’ Motion to unseal

the Complaint (ECF Doc. No. 14), Plaintiffs’ Response (ECF Doc. No. 34), Defendants’ Reply

(ECF Doc. No. 40), Memoranda (ECF Doc. Nos. 67, 68, 69) responsive to our May 11, 2021

Order (ECF Doc. No. 66), our in camera review of the unredacted Complaint, and consistent

with Plaintiffs’ concession as to certain paragraphs previously redacted which relate to high level

overview of business processes, and for reasons in the accompanying Memorandum, it is

ORDERED:

       1.       Defendants’ Motion to unseal (ECF Doc. No. 14) is GRANTED in part and

DENIED in part requiring Plaintiffs file an amended Complaint no later than June 2, 2021

either including or eliminating the presently redacted material with the exception of redacting in

Paragraphs 40 and 49 in the second line from “the structuring…” to “returns” in the last line

before the last sentence;

       2.      Defendants shall file a response within fourteen days of Plaintiffs filing the

amended Complaint;

       3.      We shall schedule an evidentiary hearing on the continued preclusion of public

access to the matters referenced in Paragraphs 40 and 49 during our June 11, 2021 status and trial

scheduling conference; and,
       4.     The parties shall forthwith confer in good faith to review the several filings under

seal relating to this issue (ECF Doc. Nos. 15, 34, 35, 40, 41, 42, 68, 69) and attempt to reach

agreement on lifting the seal consistent with this Order. Absent a stipulation filed by June 4,

2021, Plaintiff shall show cause in a memorandum not exceeding fifteen pages filed no later than

June 9, 2021 as to why we should not lift the seal on these identified sealed documents

consistent with this Order and mindful we continue to review the parties’ sealing of briefing on

the Defendants’ Motion for Judgment on the Pleadings.



                                                    _________________________
                                                    KEARNEY, J.




                                               2
